In the United States Court of Federal Claims
                                NOT FOR PUBLICATION
                                          No. 14-39C
                                   (Filed: January 22, 2014)

                                            )
CARLOS PETERSON,                            )
                                            )
                      Pro Se Plaintiff,     )
                                            )
v.                                          )
                                            )
THE UNITED STATES,                          )
                                            )
                      Defendant.            )
                                            )
                                            )

                     ORDER DISMISSING COMPLAINT FOR
                   LACK OF SUBJECT-MATTER JURISDICTION

       The court is in receipt of Carlos Peterson’s (“plaintiff”) complaint, filed January

16, 2014, against Senior Judge Lawrence E. Kahn of the United States District Court for

the Northern District of New York (“defendant”). In his complaint, plaintiff alleges that

Judge Kahn committed neglect, favoritism, corruption, and fraud when he presided over

plaintiff’s case in the Northern District of New York. Plaintiff seeks 36 million dollars in

damages, as well and injunctive and punitive relief. For the reasons below, this court

lacks subject matter jurisdiction over this case and therefore it must be DISMISSED. 1

       Under Rule 12(h)(3) of the Rules of the United States Court of Federal Claims, “If

the court determines at any time that it lacks subject-matter jurisdiction, the court must

dismiss the action.” Moreover, “subject-matter jurisdiction, because it involves a court's

power to hear a case, can never be forfeited or waived.” Arbaugh v. Y & H Corp., 546


1
 Along with the complaint, plaintiff filed an application to proceed in forma pauperis status.
The request is procedurally deficient. Nonetheless, the application is GRANTED for the sole
purpose of ruling on this motion.
U.S. 500, 514 (2006) (quoting United States v. Cotton, 535 U.S. 625, 630 (2002)). When

reviewing a complaint filed by a pro se plaintiff, courts must grant the plaintiff a liberal

construction of the pleadings and hold the plaintiff to “less stringent standards than

formal pleadings drafted by lawyers.” Haines v. Kerner, 404 U.S. 519, 520-21 (1972).

Even so, pro se plaintiffs are still required to meet the jurisdictional requirements of the

court. Minehan v. United States, 75 Fed. Cl. 249, 253 (2007); Bernard v. United States,

59 Fed. Cl. 497, 499, aff’d, 98 F. App’x 860 (Fed. Cir. 2004).

       The subject matter jurisdiction of this court is limited to claims against the United

States. See United States v. Sherwood, 312 U.S. 584, 588 (1941) (“[The Court of Federal

Claims’] jurisdiction is confined to the rendition of money judgments in suits brought for

that relief against the United States, . . . and if the relief sought is against others than the

United States, the suit as to them must be ignored as beyond the jurisdiction of the

court.”) (citations omitted); Brown v. United States, 105 F.3d 621, 624 (Fed. Cir. 1997),

reh’g denied (1997); Smith v. United States, 99 Fed. Cl. 581, 583-84 (2011) (citing

Moore v. Pub. Defender’s Office, 76 Fed. Cl. 617, 620 (2007)). This court does not have

jurisdiction to hear complaints challenging the actions of other federal courts, judges, or

their employees. Joshua v. United States, 17 F.3d 378, 380 (Fed. Cir. 1994).

Accordingly, because this court lacks jurisdiction over plaintiff’s claims, the case must be

DISMISSED. The clerk is directed to enter judgment accordingly.

       IT IS SO ORDERED.



                                                             s/Nancy B. Firestone
                                                             NANCY B. FIRESTONE
                                                             Judge

                                                2